Title: Thomas Ritchie to Thomas Jefferson, 13 March 1818
From: Ritchie, Thomas
To: Jefferson, Thomas


                    
                        D Sir
                        Richmond, 
              March 13. 1818.
                    
                    I have had so many proofs of your liberal and friendly disposition, that I am sure, if you cannot grant, you will at least excuse, the present application.
                    I enclose you a Letter from John Adams Esqr (published in the Baltimore Weekly Register,) in which he attempts to strip Virginia of all the merit of originating the War of Independence, and transferring it to Massachusetts.
                    While I feel grateful to the Patriots of Massachusetts for their noble exertions, I cannot sit, patiently, by, and see my own State divested of the laurels to which I have always thought her entitled.
                    I feel proud of the name of a Virginian—and jealous of any attempt that is made to lower that name in the estimation of the world.
                    
                     Mr Adams may be right—but I wish to convince myself and others that he is not. I wish truth—and I apply to you, Sir, to aid me in the investigation.
                    I refer to Burk’s history—it scarcely touches the period  between ‘60 & ‘65—Where, Sir, shall I seek the information? What printed or M.S. archives can I ransack? If not to be found there, must I not seek it from oral testimony? And to whom, Sir, can I apply with more propriety than yourself?
                    Far be it from me to burden your time—It is this  Consideration that makes me scrupulous in addressing myself to you.—But you, Sir, will best judge on this point.
                    I seize this oppy of offering the sincere respect of
                    
                        Yours,
                        Thomas Ritchie
                    
                